GUIDRY, Judge.
On September 10, 1982, the defendant, Thomas (Tommy) C. Nunez, was convicted, by unanimous verdict of a twelve person jury, of one count of armed robbery, a violation of LSA-R.S. 14:64. On September 24, 1982, the defendant was sentenced to twenty years imprisonment at hard labor, without benefit of parole, probation or suspension of sentence. The defendant has appealed his conviction and sentence.
The defendant made no assignments of error, pursuant to LSA-C.Cr.P. Article 844. Therefore, the scope of appellate review in this case is limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. State v. Zeno, 322 So.2d 136 (La.1975). Accordingly, we have carefully examined the record in this case pursuant to the mandate of LSA-C.Cr.P. Article 920 and finding no errors patent on the face of the record, we affirm the defendant’s conviction and sentence.
AFFIRMED.